 



Exhibit 10.1

DESCRIPTION OF FISCAL 2005
CASH BONUS ARRANGEMENTS

Under the Pacific Sunwear 1999 Stock Award Plan, the Company may grant cash
performance awards. In 2005, the Company established criteria for
performance-based bonus awards under the 1999 Stock Award Plan for the following
executive officers:

      Name   Title
Greg H. Weaver
  Chairman of the Board and Chief Executive Officer
Seth R. Johnson
  Chief Operating Officer
Timothy M. Harmon
  President, Chief Merchandising Officer
Gerald M. Chaney
  Senior Vice President, Chief Financial Officer
Thomas Kennedy
  Division President, PacSun

In addition, the Company established a cash bonus plan for other officers and
certain other employees. In each case, all or part of the bonus awards payable
are based on the achievement of net income goals for the Company.

The Compensation Committee established the performance goals for each of the
executive officers, and recommended to the Board of Directors for its approval
the performance goals for other officers and employees. This committee also
established the formulae for purposes of determining the actual award (if any)
payable to such officers and employees assuming the performance goals are
achieved.

The amount of the bonus payable to each of Mr. Weaver and Mr. Johnson is based
solely on the Company’s level of net income for fiscal 2005. For each of the
other participants, the primary portion of the bonus payable is based on the
Company’s net income for fiscal 2005 and the remaining portion is discretionary
based on individual performance.

